DETAILED ACTION
	This is in response to communication received on 4/13/21.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 10/5/18, 2/7/19, 5/23/19, 11/27/19, 4/17/20 and 10/13/20.

Claim Rejections - 35 USC § 112
The claim rejection(s) under pre-AIA  35 U.S.C. 112 2nd Paragraph or AIA  35 U.S.C. 112(b) as being as being indefinite for failing to particularly point out and distinctly claim the subject matter on claims 21-25, 27-34, 36, and 38-42 is withdrawn because the claims have been amended.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over VanBuren US PGPub 2013/0277072 hereinafter VANBUREN in view of Paynter WO 2010/030579A1 hereinafter PAYNTER as evidenced by Anstine US PGPub 2014/0193642 hereinafter ANSTINE on claim 21-25 and 28-33 are withdrawn because the independent claims have been amended.  
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over VanBuren US PGPub 2013/0277072 hereinafter VANBUREN in view of Paynter WO 2010/030579A1 hereinafter PAYNTER as evidenced by Anstine US PGPub 2014/0193642 hereinafter ANSTINE as applied to claim 21 above, further in view of Masloff et al. US PGPub 2012/0256020 hereinafter MASLOFF on claim 27 and 36 is withdrawn because the independent claims have been amended.

Allowable Subject Matter
Claims 21-24, 27-34, and 36 are allowed.
The following is an examiner’s statement of reasons for allowance: The independent claim 21 and 34 have been amended to include the limitation of non-foaming slurry. This limitation within the context of the overall claims is not taught nor suggested by the prior art on record.
The closest prior art on record of VanBuren US PGPub 2013/0277072 hereinafter VANBUREN teaches "mixture of rock dust, air and foam are thereby caused to flow through the outlet and applied through a nozzle to a mine wall" (paragraph 8, lines 8-10) wherein the slurry is a foam. VANBUREN does not teach a non-foaming slurry.
Another piece of prior art VanBuren US PGPub 2015/0115690 hereinafter VANBURENII teaches a similar invention but also teaches “Another aspect of the invention is a process for applying rock dust to a mine wall comprising mixing finely ground limestone powder with a foam containing a composition consisting of one or more saturated fatty acids to produce a resulting mixture of foam and limestone powder” (paragraph 13, lines 1-5) wherein the slurry is a foam. VANBURENII does not teach a non-foaming slurry.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114.  The examiner can normally be reached on 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717